Citation Nr: 0838005	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for Type II Diabetes Mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected Type II 
Diabetes Mellitus.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, in relevant part, granted the veteran's claim for 
service connection for diabetes and assigned an initial 10 
percent rating retroactively effective from February 24, 
2006, the date of receipt of his claim.  He wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  That August 2006 rating decision denied his claim 
for service connection for hypertension as secondary to the 
diabetes.

FINDINGS OF FACT

1.  Although the veteran follows a restricted diet as a means 
of treating his diabetes, he does not use insulin or an oral 
hypoglycemic agent or require regulation of his activities.  

2.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.  However, hypertension is not 
on the list of diseases presumptively associated with 
herbicide exposure.

3.  There also is no competent evidence of any complaint, 
treatment, or diagnosis of hypertension during service, 
during the first year following service, or for many years 
after.  As well, there is no competent or credible medical 
nexus evidence otherwise linking the veteran's current 
hypertension to his military service, including to his 
service-connected diabetes and presumed exposure to 
Agent Orange in Vietnam.

CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for Type II Diabetes Mellitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.119, Diagnostic 
Code 7913 (2007).

2.  The veteran does not have hypertension that was incurred 
in or aggravated by his military service, or that may be 
presumed to have been incurred in service, including 
from Agent Orange exposure; or that is proximately due to, 
the result of, or chronically aggravated by his service-
connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.313 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
and October 2006.  These letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that these May and October 2006 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claims.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO went back and readjudicated the 
veteran's claims most recently in the June 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

It further deserves mentioning that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 491, 500.  Thus, as the veteran's claim for a higher 
initial disability rating for his diabetes was appealed 
directly from the initial rating assigned, no further section 
5103(a) notice is technically required.  See Goodwin v. 
Peake, 22 Vet App 128 (2008); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Dingess supra.  But as mentioned, 
this notwithstanding, he has in fact received additional 
notice regarding his increased rating claim in the May and 
October 2006 letters, as well as information as to the laws 
and regulations governing the assignment of effective dates. 
 Dingess, supra.  Also, though not required, he received 
additional notice regarding his increased rating claim in a 
May 2008 letter complying with the requirements of the recent 
Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), and identified 
private treatment records.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain any identified 
medical records.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the hypertension claim 
as the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The 
competent medical evidence does not show indications of 
hypertension during service or within the one-year 
presumptive period after service, or due to herbicide 
exposure.  And there is simply no competent medical evidence, 
either, suggesting the hypertension is related to the 
service-connected diabetes on a secondary basis.  Thus, an 
examination is not necessary to decide the hypertension 
claim.  VA is not obligated to provide an examination for a 
medical nexus opinion where, as here, the supporting evidence 
of record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements of the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Higher Initial Rating than 10 Percent for 
Service-Connected Type II Diabetes Mellitus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.
The Court has since extended this concept of a "staged" 
rating to even the traditional increased rating claim, noting 
that the determination of the present or current level of 
disability necessarily requires also considering this 
possibility.  See Hart v. Mansfield, 21 Vet App 505 (2007).  
So staged-rating analyses are no longer restricted to 
Fenderson-type cases.

The veteran's Type II Diabetes Mellitus is currently 
evaluated under DC 7913 as 10 percent disabling, 
retroactively effective from February 24, 2006, the date of 
receipt of his claim for service connection.  

Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  A higher rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  An even higher 60 
percent disability rating is warranted when the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum 100- percent rating is warranted if the 
diabetes requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
three hospitalizations a year or weekly visits to a diabetic 
provider, plus either progressive loss of weight and strength 
or signs that would be compensable if separately evaluated.  
In addition, compensable complications from diabetes mellitus 
are evaluated separately, unless they are part of the 
criteria used to support a 100 percent evaluation.  
See Diagnostic Code 7913, Note (1).

Quite significantly, though, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Id.  Note (2) provides that, when diabetes mellitus 
has been conclusively diagnosed, the adjudicator is not to 
request a glucose tolerance test solely for rating purposes.  
38 C.F.R. § 4.119.  

The Court recently held that, in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100-percent rating)).  

The evidence of record does not support a rating above the 10 
percent currently assigned.  38 C.F.R. § 4.7.  January 2005 
and February 2006 private treatment notes from Dr. R.A. show 
that, in the course of treatment for his diabetes, the 
veteran was prescribed weight loss and a diet consistent with 
standards of the American Diabetes Association.  And while an 
April 2006 treatment from Dr. R.A. mentions the veteran has 
good blood sugar control, there are, however, no treatment 
records from Dr. R.A. or any other physician indicating the 
veteran has to take insulin or an oral hypoglycemic agent.  
So, while his diabetes mellitus requires a restricted diet, 
which is required for the current 10 percent rating, there is 
simply no medical evidence that his diabetes also requires 
insulin or an oral hypoglycemic agent, necessary for a higher 
20 percent rating.  

Moreover, there is also no medical evidence on record that 
the veteran has been prescribed by a physician to restrict 
his activities, especially not that he regulate them in the 
sense of avoiding strenuous occupational and recreational 
activities.  See Camacho, 21 Vet. App. at 362.  "Regulation 
of activities" is an essential element for any of the even 
higher 40 percent, 60 percent, and 100 percent disability 
ratings under Diagnostic Code 7913.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).  So, in short, the medical 
evidence of record provides highly probative evidence against 
the claim.  



Finally, there is no basis for granting a higher disability 
rating on the basis of complicating factors.  The veteran's 
underlying condition of diabetes mellitus is simply not 
severe enough according to the rating criteria to merit a 20 
percent rating, let alone approach the criteria for even 
higher 40, 60 or 100 percent disability ratings, which would 
consider complicating factors.  Importantly, as will be 
explained, there is no medical evidence indentifying his 
hypertension, or any other condition, as a complication of 
his diabetes.  See Diagnostic Code 7913, Note (1).  

Since the veteran's diabetes has never been more than 10-
percent disabling at any time since February 24, 2006, the 
effective date of service connection, the Board cannot 
"stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the veteran's 
claim for an initial disability rating higher than 10 percent 
for his service-connected diabetes, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Entitlement to Service Connection for 
Hypertension, including due to Agent Orange Exposure and as 
Secondary to the Service-Connected Diabetes

The veteran contends that his hypertension is due to his 
military service, and in particular, to his exposure to Agent 
Orange while serving in Vietnam.  He also contends that his 
hypertension was caused or aggravated by his diabetes, which, 
itself, was service connected based on his presumed exposure 
to Agent Orange in Vietnam.  He claims that, upon returning 
home from Vietnam, he was rather immediately diagnosed with 
hypertension.  He allegedly tried to maintain his blood 
pressure with lifestyle changes, diet and exercise from 
around 1992 to 2004.  He adds that he started to have 
additional medical problems with his hypertension, which he 
could not control, starting in 2004 or thereabouts.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

Cardiovascular disease (including the pre cursor 
hypertension), will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2007).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

The primary basis of the veteran's claim is that his 
hypertension is secondary to his already service-connected 
diabetes.  But when determining whether a veteran is entitled 
to service connection, all theories of entitlement, direct 
and secondary, must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will 
address service connection on both direct and secondary bases 
in this appeal.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and 
May 7, 1975, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

The veteran's SPRs, including his DD Form 214, confirm he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to an herbicide agent - such as the dioxin in 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

There also is evidence confirming the veteran has 
hypertension.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  In this regard, private 
treatment records from Dr. R.A. during 2005-2006 show this 
required diagnosis and indicate the veteran has been 
receiving treatment for it in recent years.



Consequently, the determinative issue is whether the 
veteran's hypertension is somehow attributable to his 
military service, including by way of his already service-
connected diabetes.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Intrinsic in this determination is whether the veteran is 
entitled to presumptive service connection pursuant to 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) for veterans 
presumed exposed to herbicides, as well as whether he is 
entitled to service connection on a direct incurrence basis.  
Combee, 34 F.3d at 1043.  In the latter regard, if the 
claimed disease is not one of the presumptive diseases listed 
in 38 C.F.R. § 3.309(e), but exposure to an herbicide is 
presumed or proven by the evidence, as is the case here, the 
veteran may establish service connection for the disease by 
(1) showing that the disease actually occurred in service; or 
(2) at least theoretically, by submitting medical evidence of 
a nexus between the disease and his exposure to herbicides 
during military service.  Combee, 34 F.3d 1043-1044.  The 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
equally applicable in cases as here involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Unfortunately, though, the veteran's claim fails in all 
respects.  

First, hypertension is not on the list of diseases associated 
with herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  And there is no 
competent evidence of record diagnosing another similar 
disease that might otherwise warrant presumptive service 
connection due to herbicide exposure.  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
especially Agent Orange, is not for application here.  Id.

Second, the Board finds that service connection also is not 
warranted on a direct incurrence basis for the claimed 
hypertension disorder, to include as due to herbicide 
exposure.  In this respect, even though the veteran is 
presumed exposed to a toxic herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
medical evidence of a nexus (i.e., link) between his 
hypertension and his military service, to include his 
presumed exposure to herbicides in Vietnam.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  And in the same vein, his SMRs are completely 
unremarkable for any complaint, treatment, or diagnosis of 
hypertension or high blood pressure during service, thereby 
providing highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  

In fact, there is no record of complaint, treatment, or 
diagnosis of any hypertension until fifteen years after 
service, in 1985.  Considering this, the veteran's 
unsubstantiated assertion to the contrary, that he was rather 
immediately diagnosed with hypertension upon returning home 
from Vietnam, is not credible.  Accordingly, no presumption 
of service incurrence can apply here, as there is no 
indication of hypertension - not to mention to a compensable 
degree of at least 10 percent, within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, such an extended absence of documented complaint 
and/or treatment is further probative evidence against his 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board must find that the post-service record, as 
a whole, indicating a disability that began long after 
service, provides strong evidence against the claim of 
hypertension related to service.  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
hypertension and the service-connected diabetes.  Velez, 11 
Vet. App. at 158.  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the hypertension with the service-
connected disability).



The veteran's hypertension appears to bear no relationship 
whatsoever to his service-connected diabetes, as he had 
hypertension (diagnosed in 1985) many years prior to his 
diagnosis of diabetes mellitus (approximately 2005).  The 
mere fact that the hypertension predated the diabetes by so 
many years necessarily means the diabetes did not cause, 
contribute to, or otherwise chronically worsen the 
hypertension.

In addition to the medical evidence, the Board has considered 
the veteran's personal assertions in support of his claim.  
He has also submitted medical literature linking Agent 
Orange, diabetes, and high blood pressure, but this does not 
refer to the specific facts in his own case.  See November 
2006 Internet article.  He is competent, as a layman, to 
report on that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative (persuasive) opinion on 
a medical matter, especially the existence and etiology of 
hypertension, including due to Agent Orange exposure, or 
alternatively, as secondary to service-connected Type II 
diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
hypertension, on either a direct, presumptive, or secondary 
basis.  Accordingly, there is no reasonable doubt to resolve 
in the veteran's favor, and his claim must be denied.  38 
U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The claim for an initial rating higher than 10 percent 
diabetes is denied.

The claim for service connection for hypertension, including 
secondary to the service-connected diabetes, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


